Citation Nr: 0639212	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-33 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel








INTRODUCTION

The appellant's spouse served with the Armed Forces of the 
Philippines from April 1949 to January 1978.  His service 
with any of the components of the United States Armed Forces 
is at issue.  He died in January 1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 administrative decision 
of the Manila, the Republic of the Philippines, VA Regional 
Office (RO) that denied the appellant's claim for basic legal 
eligibility for VA benefits, including death benefits.  The 
basis for the denial was that the appellant's spouse did not 
have qualifying service with a component of the United States 
Armed Forces to qualify as a veteran for VA benefits 
purposes.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The service of the appellant's spouse in a component of 
the United States Armed Forces could not be verified by the 
National Personnel Records Center (NPRC).  

2.  The appellant's spouse did not possess the requisite 
service to be considered a veteran so as to qualify for VA 
benefits, including death benefits for the appellant.


CONCLUSION OF LAW

Basic eligibility for VA benefits, including death benefits, 
is not established.  38 U.S.C.A. § 101(2), 107(a), 1310, 
1521, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims' Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  See VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

Unlike many questions subject to appellate review, the issue 
of whether the appellant's spouse had qualifying service as a 
veteran, by its very nature, has an extremely narrow focus.  
The RO, in the September 2003 denial letter, and the October 
2003 statement of the case, set forth the law and facts in a 
fashion that clearly and adequately explained the basis of 
its decision.  Further, in an August 2003 letter, the 
appellant was given additional information regarding the 
evidence necessary to be successful in her claim.  The 
appellant was also provided an opportunity for a hearing 
before a member of the Board, but withdrew her request in 
September 2005.  

The appellant has been advised that her spouse's service must 
be certified as qualifying by the appropriate military 
authority.  The appellant has neither submitted nor made 
reference to any U.S. service department records, which would 
tend to establish that her spouse had qualifying service.  
Thus, the Board concludes that that there are no outstanding 
records or other evidence that could substantiate the claim.

In essence, this is a case in which the law and not the 
evidence is dispositive, and the appeal must be terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under these circumstances, 
where there is no reasonable possibility that providing 
additional assistance would aid in substantiating a claim, VA 
is not required to take any further action to assist the 
claimant.  38 U.S.C.A. § 5103A(a) (West 2002).  Accordingly, 
the Board finds that the assistance and notification 
requirements of the VCAA have been satisfied to the extent 
necessary in this matter.

As will be discussed in greater detail below, the Board 
believes that all facts relevant to determining whether or 
not the appellant's spouse had qualifying service as a 
veteran have already been gathered, and that, under these 
facts, there is no basis in the law and regulations for 
providing the benefits the appellant seeks.

Analysis

As noted above, the appellant's spouse served with the Armed 
Forces of the Philippines from April 1949 to January 1978.  
He died in January 1986.  The appellant alleges that her 
husband's service established him as a veteran of the United 
States Armed Forces, and that service makes her eligible for 
VA death benefits.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. § 
3.203(a) and (c), to govern the conditions under which the VA 
may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits, such as this one, where the 
requisite veteran status is at issue, the relevant question 
is whether qualifying service is shown under Title 38 of the 
United States Code and the regulations promulgated pursuant 
thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  Where service department certification is required, 
see 38 C.F.R. § 3.203(c), the service department's decision 
on such matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United 
States service department refuses to verify the claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA.  Soria, 118 F. 3d at 
749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service, or, as in this case, the service department verifies 
the service of the party whose alleged service is the basis 
of the claim.  Soria, 118 F. 3d at 749.

In March 2006, the RO received the NPRC's February 2006 
response to RO inquiries as to the nature of the service of 
the appellant's spouse (through whom she claims VA death 
benefits).  The NPRC wrote that they could not verify the 
service of the appellant's spouse from 1949 through 1978, nor 
could they clarify as to the branch of service in which he 
had served.  

The appellant maintains that she is entitled to VA death 
benefits based on the alleged qualifying military service of 
her spouse in the United States Armed Forces.  While she has 
submitted evidence in support of her claim, none of her 
submissions consisted of a document from a United States 
service department.  See 38 C.F.R. § 3.203(a).

The United States service department's verification is 
binding on the VA.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The service department has 
determined that the appellant's spouse had no service in a 
component of the United States Armed Forces.  The Board must 
therefore find that the appellant's spouse did not have the 
type of qualifying service, enumerated in 38 C.F.R. § 3.40, 
that would confer upon the appellant basic eligibility for VA 
benefits, including death benefits.  Accordingly, the 
appellant's claim for entitlement to VA benefits must be 
denied, due to the absence of legal merit or lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 


ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


